ICJ_086_PassageGreatBelt_FIN_DNK_1991-07-29_ORD_02_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING PASSAGE
THROUGH THE GREAT BELT

(FINLAND y. DENMARK)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

ORDER OF 29 JULY 1991

1991

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE
DU PASSAGE PAR LE GRAND-BELT

(FINLANDE c. DANEMARK)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE DU 29 JUILLET 1991
Official citation :

Passage through the Great Belt (Finland v. Denmark),
Provisional Measures, Order of 29 July 1991,
LCJ. Reports 1991, p. 12

Mode officiel de citation :

Passage par le Grand-Belt (Finlande c. Danemark),
mesures conservatoires, ordonnance du 29 juillet 1991,
C.J. Recueil 1991, p. 12

 

Sales number 59 5
N° de vente :

 

 

 
29 JULY 1991
ORDER

PASSAGE THROUGH THE GREAT BELT
(FINLAND v. DENMARK)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

PASSAGE PAR LE GRAND-BELT
(FINLANDE c. DANEMARK)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

29 JUILLET 1991
ORDONNANCE
12

INTERNATIONAL COURT OF JUSTICE

1991 YEAR 1991
29 July
General List
No. 86 29 July 1991

CASE CONCERNING PASSAGE
THROUGH THE GREAT BELT

(FINLAND v. DENMARK)

REQUEST FOR THE INDICATION
OF PROVISIONAL MEASURES

ORDER

Present: President Sir Robert JENNINGS; Vice-President Oba;
Judges LACHS, AGO, SCHWEBEL, BEDJAOUI, NI, EVENSEN,
TARASSOV, GUILLAUME, SHAHABUDDEEN, AGUILAR MAWDSLEY,
WEERAMANTRY, RANJEVA; Judges ad hoc FISCHER, BROMS;
Registrar VALENCIA-OSPINA.

The International Court of Justice,

Composed as above,
After deliberation,

Having regard to Articles 41 and 48 of the Statute of the Court, and to
Articles 73 and 74 of the Rules of Court,

Having regard to the Application by the Republic of Finland filed in the
Registry of the Court on 17 May 1991, instituting proceedings against the
Kingdom of Denmark in respect of a dispute concerning passage through
the Great Belt (Storebzlt);

4
13 PASSAGE THROUGH THE GREAT BELT (ORDER 29 VIT 91)
Makes the following Order:

1. Whereas by the above-mentioned Application the Republic of Fin-
land brought before the Court a dispute which has arisen between the two
States concerning a project of the Government of Denmark to construct a
fixed traffic connection for both road and rail traffic across the strait of
the Great Belt, one of the Danish Straits connecting the Baltic with the
Kattegat;

2. Whereas in its Application Finland states that the Danish project
involves the construction over the West Channel of the Great Belt of a
low-level bridge for road and rail traffic, and over the East Channel (the
main channel) of a high-level suspension bridge for road traffic, with
clearance for passage of 65 metres above mean sea level; and that the con-
struction of, in particular, the East Channel Bridge as planned would
permanently close the Baltic for deep draught vessels of over 65 metres’
height;

3. Whereas in the Application it is further explained that drill ships and
oil rigs have been constructed in Finland since 1972, and that most of them
have navigated to their exploration or production fields through the Great
Belt; that the projected East Channel Bridge would prevent the passage of
such of those drill ships and oil rigs as require more than 65 metres’ clear-
ance; and that if the projected construction works are carried out as
planned, that would mean an end to Finnish commercial activity in the
field of production of such craft, as well as in respect of the production of
ships of reasonably foreseeable design requiring more than such clear-
ance;

4. Whereas Finland founds the jurisdiction of the Court on the declar-
ations of acceptance of the jurisdiction of the Court deposited by both
States under Article 36 of the Statute of the Court, and observes that a
basis of jurisdiction is also provided by the Optional Protocol of Signature
concerning the Compulsory Settlement of Disputes adopted at Geneva by
the First United Nations Conference on the Law of the Sea on 29 April
1958;

5. Whereas Finland claims in its Application that the Great Belt is a
strait used for international navigation, that there is a right of free passage
through the Great Belt, governed by the 1857 Treaty of Copenhagen on
the Abolition of the Sound Dues and the 1958 Geneva Convention on the
Territorial Sea and the Contiguous Zone, and that in this respect account
has also to be taken of customary international law and of the transit pas-
sage régime of the 1982 United Nations Convention on the Law of the Sea,
and that the right of free passage through the Great Belt extends to drill
ships and oil rigs and to ships of reasonably foreseeable design;

6. Whereas Finland in its Application therefore asks the Court to
adjudge and declare:

5
14 PASSAGE THROUGH THE GREAT BELT (ORDER 29 VII 91)

“(a) that there is a right of free passage through the Great Belt which
applies to all ships entering and leaving Finnish ports and ship-
yards;

(b} that this right extends to drill ships, oil rigs and reasonably fore-
seeable ships;

(c) that the construction of a fixed bridge over the Great Belt as
currently planned by Denmark would be incompatible with the
right of passage mentioned in subparagraphs (a) and (b) above;

(d) that Denmark and Finland should start negotiations, in good
faith, on how the right of free passage, as set out in subpara-
graphs (a) to (c) above, shall be guaranteed”;

7. Whereas by a request dated 22 May 1991, and filed in the Registry on
23 May 1991, the Republic of Finland, relying on Article 41 of the Statute
of the Court and Article 73 of the Rules of Court, requested the Court to
indicate the following provisional measures:

“(1) Denmark should, pending the decision by the Court on the
merits of the present case, refrain from continuing or otherwise
proceeding with such construction works in connection with
the planned bridge project over the East Channel of the Great
Belt as would impede the passage of ships, including drill ships
and oil rigs, to and from Finnish ports and shipyards; and

(2) Denmark should refrain from any other action that might preju-
dice the outcome of the present proceedings” ;

8. Whereas on 17 May 1991 the Registrar transmitted a copy of the
Application to the Government of Denmark and on 23 May 1991 the
Registrar notified Denmark of the filing of the request for provisional
measures;

9. Whereas, pursuant to Article 40, paragraph 3, of the Statute and
Article 42 of the Rules of Court, copies of the Application were transmit-
ted to the Members of the United Nations through the Secretary-General
and to other States entitled to appear before the Court;

10. Whereas inasmuch as the Court does not include upon the bench a
judge of the nationality of either of the Parties, the Government of Den-
mark has chosen Mr. Paul Fischer, and the Government of Finland
Mr. Bengt Broms, to sit as judges ad hoc in this case;

11. Whereas written observations by Denmark on the request for pro-
visional measures were filed in the Registry on 28 June 1991, and whereas
the submissions therein, which were repeated at the close of the hearings,
were as follows:

“The Government of Denmark requests the Court:

(1) to adjudge and declare that. . .the request of Finland for an order
of provisional measures be rejected;
15 PASSAGE THROUGH THE GREAT BELT (ORDER 29 VII 91)

(2) in the alternative, and in the event that the Court should grant the
request in whole or in part, to indicate that Finland shall under-
take to compensate Denmark for any and all losses incurred in
complying with such provisional measures, should the Court
reject Finland’s submissions on the merits” ;

12. Whereas oral observations of the Parties on the request were
presented, at public hearings held, pursuant to Article 74, paragraph 3,
of the Rules of Court, from 1 to 5 July 1991, by the following represen-
tatives:

on behalf of the Republic of Finland:

HE. Mr. Tom Groénberg, Agent,
Mr. Martti Koskenniemi, Co-Agent,
Sir Ian Sinclair, Q.C.,

Mr. Tullio Treves;

on behalf of the Kingdom of Denmark:

H.E. Mr. Tyge Lehmann,

Mr. Per Magid and

H.E. Mr. Per Fergo, Agents,

Mr. Niels Jorgen Gimsing,

Mr. Eduardo Jiménez de Aréchaga,
Mr. Derek Bowett, Q.C.;

and replies were given by the Parties to questions put by Members of the
Court during the hearings;

* *

13. Whereas the Republic of Finland claims to found the jurisdiction
of the Court to entertain the present case primarily upon declarations
made by the Parties accepting the compulsory jurisdiction of the Court
under Article 36, paragraph 2, of the Statute of the Court; and whereas
such declarations were deposited with the Secretary-General of the
United Nations, by the Kingdom of Denmark on 10 December 1956, with-
out reservations, and by the Republic of Finland on 25 June 1958, incor-
porating a reservation not material to the present case;

14. Whereas on a request for provisional measures the Court need not,
before deciding whether or not to indicate them, finally satisfy itself that it
has jurisdiction on the merits of the case, yet it ought not to indicate such
measures unless the provisions invoked by the Applicant appear, prima
facie, to afford a basis on which the jurisdiction of the Court might be
founded; whereas in the present case it has been stated by Denmark that
the Court’s jurisdiction on the merits is not in dispute;
16 PASSAGE THROUGH THE GREAT BELT (ORDER 29 VII 91)

15. Whereas the Court in the circumstances of the present case is satis-
fied that it has the power to indicate provisional measures;

*

16. Whereas the power of the Court to indicate provisional measures
under Article 41 of the Statute of the Court has as its object to preserve the
respective rights of the parties pending the decision of the Court, and pre-
supposes that irreparable prejudice should not be caused to rights which
are the subject of dispute in judicial proceedings;

17. Whereas the right which Finland submits is entitled to protection
by the indication of provisional measures is the right of passage through
the Great Belt of ships, including drill ships and oil rigs, to and from Fin-
nish ports and shipyards, the right of passage of “reasonably foreseeable
ships”, also asserted in the Application, not being the subject of a request
for provisional measures;

18. Whereas the Court is informed that there are four routes available
to ship traffic to and from the Baltic, namely the Sound (Oresund)
between Sweden and the Danish island of Zealand, the Great Belt (Store-
belt) between the Danish islands of Zealand and Funen, the Little Belt
(Lillebælt) between the island of Funen and the peninsula of Jutland, and
the Kiel Canal; whereas the Little Belt and the Kiel Canal are crossed by
bridges considerably lower than that planned for the East Channel of the
Great Belt, while the Great Belt and the Sound have up to the present not
been bridged; whereas the reason why, according to Finland, the Great
Belt permits passage of vessels which cannot use the Sound is that the
minimum water-depth of the “T-Channel” of the Great Belt is 17 metres
while that of the Sound is less than 8 metres;

19. Whereas the particular importance to Finland of the right which it
claims lies in the fact that, according to Finland, the East Channel of the
Great Belt is, for certain vessels, including some drill ships and oil rigs, the
only passage-way they can use when communicating to and from the Bal-
tic; whereas Finland claims that completion of the Danish Great Belt pro-
ject in its presently planned form would irreparably prejudice the right of
free passage claimed by Finland in these proceedings by preventing the
passage of vessels, including drill ships and oil rigs, exceeding 65 metres
in height;

20. Whereas it is not disputed by Denmark that completion of its pro-
ject for a fixed link across the Great Belt would prevent passage through
that Strait of any vessel requiring greater clearance than that to be
afforded by the East Channel Bridge, i.e., 65 metres above mean sea level
(the projected road and rail bridge over the shallower West Channel
having a navigational clearance of only 18 metres);
17 PASSAGE THROUGH THE GREAT BELT (ORDER 29 VII 91)

21. Whereas Denmark contends that for provisional measures to be
granted it is essential that Finland be able to substantiate the right it claims
to a point where a reasonable prospect of success in the main case exists,
and that not even a prima facie case exists in favour of the Finnish conten-
tion; whereas Denmark, while acknowledging that there is a right of free
passage through the Danish Straits for merchant ships of all States, denies
that there is such a right of passage for structures up to 170 metres high, on
the ground, inter alia, that such structures are not ships; whereas Finland
argues that the Court may not enter into the merits of a particular case at
the stage of deciding whether or not to indicate provisional measures, but
denies in any event that Finland’s case could be considered as prima facie
unfounded;

22. Whereas it is the purpose of provisional measures to preserve
“rights which are the subject of dispute in judicial proceedings”
(United States Diplomatic and Consular Staff in Tehran, I.CJ. Reports
1979, p. 19, para. 36; see also Frontier Dispute, I.C.J. Reports 1986, p. 8,
para. 13); whereas the Court notes that the existence of a right of Finland
of passage through the Great Belt is not challenged, the dispute between
the Parties being over the nature and extent of that right, including its
applicability to certain drill ships and oil rigs; whereas such a disputed
right may be protected by the indication of provisional measures under
Article 41 of the Statute if the Court “considers that circumstances so
require” ;

*

23. Whereas provisional measures under Article 41 of the Statute are
indicated “pending the final decision” of the Court on the merits of the
case, and are therefore only justified if there is urgency in the sense that
action prejudicial to the rights of either party is likely to be taken before
such final decision is given;

24. Whereas it is stated by Denmark, and not contested by Finland,
that, according to the planned schedule for construction of the East Chan-
nel Bridge, “no physical hindrance for the passage through the Great Belt
will occur before the end of 1994”, when cable works for that bridge are
due to be initiated; and whereas Denmark contends (inter alia) that by
that time the case could have been finally decided by the Court, so that no
indication of provisional measures is required;

25. Whereas Denmark contends that there is no urgency justifying
the indication of provisional measures also on the ground that the con-
struction of the East Channel Bridge will hardly represent any practical
hindrance for the passing of drill ships and oil rigs through the Danish
Straits, inasmuch as most of the units in question (drill ships and jack-ups)
will be able to pass through the Sound without technical alterations (in the

9
18 PASSAGE THROUGH THE GREAT BELT (ORDER 29 VII 91)

case of jack-ups, by being towed) and the remainder (semi-submersible
drilling units) will be able to pass under the planned East Channel Bridge if
part of the drilling tower (derrick) is left unassembled until after passage
of the bridge; whereas these contentions are not accepted by Finland,
which asserts that for a number of the units constructed since 1972 by a
Finnish company, Rauma-Repola Offshore Oy, and a number of those
currently tendered for by that company, the Great Belt has been or will
be the only practicable passage-way to and from the Baltic;

26. Whereas it appears to the Court that the right claimed by Finland is
to passage specifically through the Great Belt of its drill ships and oil rigs,
without modification or disassembly, in the same way as such passage has
been effected in the past; whereas the Court cannot at this interlocutory
stage of the proceedings suppose that interference with the right claimed
by Finland might be justified on the grounds that the passage to and from
the Baltic of drill ships and oil rigs might be achieved by other means,
which may moreover be less convenient or more costly; whereas accord-
ingly if construction works on the East Channel Bridge which would
obstruct the right of passage claimed were expected to be carried out prior
to the decision of the Court on the merits in the present proceedings, this
might justify the indication of provisional measures;

27. Whereas however the Court, placing on record the assurances given
by Denmark that no physical obstruction of the East Channel will occur
before the end of 1994, and considering that the proceedings on the merits
in the present case would, in the normal course, be completed before that
time, finds that it has not been shown that the right claimed will be
infringed by construction work during the pendency of the proceedings;

*

28. Whereas Finland claims moreover not only that continuation of the
Danish project as planned will cause irreparable damage to the right of
passage claimed by Finland but that the project is already causing such
damage to tangible economic interests inasmuch as Finnish shipyards can
no longer fully participate in tenders regarding vessels, including drill
ships and oil rigs, which would be unable to pass through the Great Belt
after completion of the East Channel Bridge; and that the existence of the
bridge project in its present form is having and will continue to have a nega-
tive effect on the behaviour of potential customers of those shipyards;

29. Whereas however evidence has not been adduced of any invitations
to tender for drill ships and oil rigs which would require passage out of the

10
19 PASSAGE THROUGH THE GREAT BELT (ORDER 29 VII 91)

Baltic after 1994, nor has it been shown that the decline in orders to the
Finnish shipyards for the construction of drill ships and oil rigs is attribu-
table to the existence of the Great Belt project; whereas accordingly proof
of the damage alleged has not been supplied;

30. Whereas Finland contends further that the completion of the East
Channel Bridge will be only the final step in a continuous process in which
Finnish rights are already being irreparably harmed; whereas Finland
observes that the interrelation between the various elements of the Great
Belt project has as a consequence that completion of any one element
would reduce the possibilities of modifying other elements so as to enable
effect to be given to a judgment of the Court in Finland’s favour on the
merits, and in this connection has drawn attention to the fact that, accord-
ing to Denmark, tender offers for the construction of the East Channel
Bridge expire on 18 August 1991; whereas Finland concludes that there is
thus urgency, inasmuch as many of the activities involved in the project
anticipate a final closing of the Great Belt by excluding practical possibili-
ties for accommodating Finnish interests and giving effect to Finnish rights
in the event of a judgment in favour of Finland;

31. Whereas it has been argued on behalf of Denmark in the course of
the proceedings on the request for provisional measures that, if the Court
ruled in favour of Finland on the merits, any claim by Finland could not be
dealt with by an order for restitution, but could only be satisfied by
damages inasmuch as restitution in kind would be excessively onerous;
whereas the Court is not at present called upon to determine the character
of any decision which it might make on the merits; whereas in principle
however if it is established that the construction of works involves an
infringement of a legal right, the possibility cannot and should not be
excluded a priori of a judicial finding that such works must not be con-
tinued or must be modified or dismantled;

32. Whereas no action taken pendente lite by a State engaged in a dis-
pute before the Court with another State “can have any effect whatever as
regards the legal situation which the Court is called upon to define”
(Legal Status of the South-Eastern Territory of Greenland, P.C.LJ.,
Series A/B, No. 48, p. 287), and such action cannot improve its legal posi-
tion vis-a-vis that other State;

33. Whereas it is for Denmark, which is informed of the nature of Fin-
land’s claim, to consider the impact which a judgment upholding it could
have upon the implementation of the Great Belt project, and to decide
whether or to what extent it should accordingly delay or modify that
project;

11
20 PASSAGE THROUGH THE GREAT BELT (ORDER 29 VII 91)

34. Whereas likewise it is for Finland, which is informed of the Great
Belt project, to decide whether or not to promote reconsideration of ways
of enabling drill ships and oil rigs to pass through the Danish Straits in the
event that the Court should decide that construction of the East Channel
Bridge with a clearance of 65 metres would not infringe any right apper-
taining to Finland;

35. Whereas, as the Permanent Court of International Justice
observed, and the present Court has reiterated,

“the judicial settlement of international disputes, with a view to
which the Court has been established, is simply an alternative to the
direct and friendly settlement of such disputes between the Parties;
as consequently it is for the Court to facilitate, so far as is compatible
with its Statute, such direct and friendly settlement . . .” (Free Zones
of Upper Savoy and the District of Gex, P.C.LJ., Series A, No. 22, p. 13;
see also Frontier Dispute, 1.C.J. Reports 1986, p. 577, para. 46);

whereas, pending a decision of the Court on the merits, any negotiation
between the Parties with a view to achieving a direct and friendly settle-
ment is to be welcomed;

36. Whereas it is clearly in the interest of both Parties that their respec-
tive rights and obligations be determined definitively as early as possible;
whereas therefore it is appropriate that the Court, with the co-operation of
the Parties, ensure that the decision on the merits be reached with all pos-
sible expedition;

37. Whereas the decision given in the present proceedings in no way
prejudges any question relating to the merits of the case, and leaves
unaffected the right of the Governments of the Republic of Finland
and the Kingdom of Denmark to submit arguments in respect thereof;

* *

38. For these reasons,
THE Court,
Unanimously,

Finds that the circumstances, as they now present themselves to the
Court, are not such as to require the exercise of its power under Article 41
of the Statute to indicate provisional measures.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this twenty-ninth day of July, one thousand

12
21 PASSAGE THROUGH THE GREAT BELT (ORDER 29 VII 91)

nine hundred and ninety-one, in three copies, one of which will be placed
in the archives of the Court and the others transmitted to the Government
of the Republic of Finland and the Government of the Kingdom of
Denmark, respectively.

(Signed) R. Y. JENNINGS,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.

Judge Tarassov appends a declaration to the Order of the Court.

Vice-President Opa, Judge SHAHABUDDEEN and Judge ad hoc BROMS
append separate opinions to the Order of the Court.

(Initialled) R.Y.J.
(Initialled) E.V.O.

13
